             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 1 of 28




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Kathryn Mayorga,                                        Case No.: 2:19-cv-00168-JAD-DJA

 4             Plaintiff
                                                       Order Sustaining in Part Objection and
 5 v.                                                 Adopting and Modifying in Part Report &
                                                                 Recommendation
 6 Cristiano Ronaldo,
                                                          [ECF Nos. 26, 29, 55, 58, 66, 67, 70]
 7             Defendant

 8            More than a decade ago, Kathryn Mayorga and Cristiano Ronaldo executed a “Settlement

 9 & Confidentiality Agreement” to resolve Mayorga’s allegations that Ronaldo assaulted her in a

10 Las Vegas hotel room. In it, they agreed to resolve by arbitration “any and all future disputes or

11 controversies” arising between them. Despite that agreement, Mayorga pleads 11 claims against

12 Ronaldo that arise out of the alleged assault, subsequent settlement negotiations, and public

13 release of the settlement agreement’s contents by a hacker. Ronaldo moves under Nevada law

14 for an order compelling Mayorga to arbitrate all of her claims and to stay this case.1 He

15 separately moves to dismiss Mayorga’s claims.2 Ronaldo also moves to strike two documents

16 that Mayorga attached to her response to his motion to compel arbitration.3 Mayorga opposes all

17 of Ronaldo’s motions and moves for leave to file a response brief that exceeds the 24-page

18 limit.4 Finally, Mayorga’s brother Jason seeks to be appointed her guardian for this case.5

19

20
     1
21       ECF No. 26.
     2
         ECF No. 29.
22   3
         ECF No. 55.
23   4
         ECF No. 66.
     5
         ECF No. 58.
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 2 of 28




 1            I referred all of these motions to Magistrate Judge Albregts, who entered a report

 2 recommending that I grant Ronaldo’s motion to compel arbitration and stay this case, deny as

 3 moot Ronaldo’s motion to dismiss and Jason’s guardianship motion, grant Ronaldo’s motion to

 4 strike two of Mayorga’s exhibits, and grant Mayorga’s motion for leave to file a response brief

 5 that exceeds the page limits (the R&R).6 Mayorga objects to all of these recommendations

 6 except as to granting her excess pages.7 Ronaldo responds that I should overrule Mayorga’s

 7 objections and adopt the R&R in full.8

 8            Having thoughtfully considered the magistrate judge’s findings and recommendations

 9 and the parties’ briefing, I adopt and modify the R&R in part and sustain some objections while

10 overruling others. With the benefit of the parties’ more robustly developed points and authorities

11 at this objection stage, which the magistrate judge did not have, I find that federal arbitrability

12 law governs the parties’ arbitration agreement. Applying that law, I find that Mayorga’s

13 challenge that she lacked the mental capacity to assent to the settlement agreement is not

14 arbitrable, but her other defenses against arbitration, e.g., the settlement agreement is illegal and

15 violates public policy, are arbitrable. Mayorga did not comply with the correct procedure to

16 request a jury trial of the mental-capacity issue, so I direct the parties to prepare to adjudicate it

17 in a bench trial. Because the proper venue for resolving Mayorga’s claims on their merits hinges

18 on the mental-capacity issue, I deny without prejudice Ronaldo’s motion to dismiss them. I also

19 deny without prejudice Jason’s guardianship motion because it does not have a full complement

20 of evidentiary support. Finally, I overrule Mayorga’s objection to the recommendation to strike

21

22   6
         ECF No. 67.
23   7
         ECF No. 70.
     8
         ECF No. 71.

                                                       2
              Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 3 of 28




 1 two of her exhibits because she has not shown that the magistrate judge’s determination that

 2 those documents are privileged is contrary to law.

 3 I.          Legal Standards for Reviewing a Magistrate Judge’s Determinations

 4             When a party objects to a magistrate judge’s report and recommendation on a dispositive

 5 issue, the district court must conduct a de novo review of the challenged findings and

 6 recommendations.9 This standard is without deference to the magistrate judge’s determination.

 7 Under this standard, the district judge “may accept, reject, or modify, in whole or in part, the

 8 findings or recommendations made by the magistrate judge,” “receive further evidence,” or

 9 “recommit the matter to the magistrate judge with instructions.”10

10             A district judge may also reconsider any non-dispositive matter that has been finally

11 determined by a magistrate judge “when it has been shown that the magistrate judge’s order is

12 clearly erroneous or contrary to law.”11 This standard of review “is significantly deferential” to a

13 magistrate judge’s determination.12 A district court overturns a magistrate judge’s determination

14 under this standard only if it has “a definite and firm conviction that a mistake [of fact] has been

15 committed”13 or a relevant statute, law, or rule has been omitted or misapplied.14

16

17

18
   9
     Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1)(B); L.R. IB 3-2(b) (requiring a district judge to
19 review de novo only the portions of a report and recommendation addressing a case-dispositive
   issue that a party objects to).
20
   10
      28 U.S.C. § 636(b)(1).
21 11 L.R. IB 3-1(a).
     12
22     Concrete Pipe and Prods. of Cal., Inc. v. Constr. Laborers Pension Trust for So. Cal., 508
     U.S. 602, 623 (1993).
23   13
          Id. (internal quotation marks omitted).
     14
          See Grimes v. City and County. of S.F., 951 F.2d 236, 240–41 (9th Cir. 1991).

                                                       3
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 4 of 28




 1            Because the motions to strike documents and appoint a guardian are not dispositive, they

 2 are subject to the deferential standard of review.15 Ronaldo’s Federal Civil Procedure Rule

 3 12(b)(6) dismissal motion raises issues that are dispositive of many of Mayorga’s claims,16 so I

 4 review the magistrate judge’s resolution of that motion de novo.17 What remains is Ronaldo’s

 5 motion to compel arbitration. The Ninth Circuit has not decided whether such a motion is

 6 dispositive, and reasonable district courts are split on this issue.18 Out of an abundance of

 7 caution and because Judge Albregts phrased his resolution of the motion to compel as a

 8 recommendation, not an order, I also review the magistrate judge’s resolution of that motion

 9 under the de novo standard.

10 II.        Ronaldo’s motion to compel arbitration and stay this case [ECF No. 26]

11            As it relates to the magistrate judge’s recommendation that I grant Ronaldo’s motion to

12 compel arbitration and stay this case, Mayorga objects that (1) the parties’ arbitration agreement

13 is governed by federal law, not Nevada law; (2) the parties did not agree to arbitrate questions of

14 arbitrability; and (3) a judge and a jury, not an arbitrator, must determine all three of her

15 challenges against arbitration.19 Ronaldo argues in response that Nevada’s arbitrability law

16 governs the arbitration agreement and Mayorga’s challenges must be decided by an arbitrator

17

18
      Compare L.R. IB 3-1(a) (providing that “[a] district judge may reconsider any pretrial matter
     15

19 referred to a magistrate judge . . . when it has been shown . . . [to be] clearly erroneous or
   contrary to law”), with 28 U.S.C. § 636(b)(1)(B) (listing matters that cannot be finally resolved
20 by a magistrate judge).
   16
      See generally ECF No. 29.
21 17
      28 U.S.C. § 636(b)(1)(A) (stating that a magistrate judge cannot finally determine a motion “to
22 dismiss for failure to state a claim upon which relief can be granted”).
     18
     See e.g., Amisil Holdings Ltd. v. Clarium Cap. Mgmt., 622 F. Supp. 2d 825, 827 n.1 (N.D. Cal.
23 2007) (collecting cases).
     19
          ECF No. 70 at 1–9.

                                                      4
              Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 5 of 28




 1 because they go to the entire agreement, not just the arbitration clause.20 I begin my analysis by

 2 resolving the parties’ dispute about which law governs their arbitration agreement.

 3              A.     Choice of arbitrability law

 4              The Federal Arbitration Act (FAA) states that “[a] written provision in any . . . contract

 5 evidencing a transaction involving commerce to settle by arbitration a controversy” arising out of

 6 the contract or transaction “shall be valid, irrevocable, and enforceable save upon such grounds

 7 as exist at law or in equity for the revocation of any contract.”21 The magistrate judge ultimately

 8 recommends finding that Nevada’s arbitrability law governs the parties’ arbitration agreement

 9 because the settlement agreement contains a general provision choosing Nevada law for its

10 governance, interpretation, and enforcement.22 Before reaching that conclusion, however, the

11 magistrate judge determined that the settlement agreement “fall[s] within the FAA’s coverage”

12 because it “involves an exchange of money for a release of rights by one out-of-state resident

13 [Ronaldo] and one Nevada resident [Mayorga].”23 Mayorga does not challenge this

14 determination but Ronaldo does, arguing in his response brief that the settlement agreement falls

15 outside the FAA’s scope because it merely “resolves a personal injury claim based upon alleged

16 events that transpired only in Nevada” and has “nothing to do with the exchange of goods or

17 services.”24

18

19

20
     20
21        ECF No. 71 at 3–9.
     21
          9 U.S.C. § 2.
22   22
          ECF No. 67 at 3–4.
23   23
          Id. at 3.
     24
          ECF No. 71 at 7.

                                                         5
              Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 6 of 28




 1             Although Ronaldo’s points are both valid, they are distinctions without a difference. The

 2 FAA defines “commerce” to mean “among the several States or with foreign nations . . . .”25

 3 The Supreme Court has “interpreted the term ‘involving commerce’ in the FAA as the functional

 4 equivalent of the more familiar term ‘affecting commerce’—words of art that ordinarily signal

 5 the broadest permissible exercise of Congress’ Commerce Clause power.”26 This means “that

 6 the FAA encompasses a wider range of transactions than those actually ‘in commerce’—that is,

 7 ‘within the flow of interstate commerce.’”27

 8             The Ninth Circuit explained in U.S. v. Cummings that “Congress’s Commerce Clause

 9 authority is broad enough to stretch beyond the simple regulation of commercial goods traveling

10 in interstate and foreign commerce to include regulation of non-economic activities—such as

11 racial discrimination or growing wheat for personal consumption—that affect, impede, or utilize

12 the channels of commerce.”28 The Supreme Court has identified three categories of activity that

13 Congress may regulate and protect under its commerce power: (1) “the use of the channels of

14 commerce”; (2) “the instrumentalities of commerce or persons in interstate commerce, even

15 though the threat may come only from intrastate activities”; and (3) “activities that have a

16 substantial effect on commerce.”29 “Congress has broader power” “in the context of foreign

17 commerce . . . .”30

18

19
     25
          9 U.S.C. § 1.
20
     26
      Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56 (2003) (quoting Allied-Bruce Terminix Cos.
21 Inc., 513 U.S. 265, 273–74 (1995)).
   27
      Id. (quoting Allied-Bruce, 513 U.S. at 273).
22 28
      U.S. v. Cummings, 281 F.3d 1046, 1048 (9th Cir. 2002) (collecting cases).
23   29
          Id. at 1049 (citing U.S. v. Lopez, 514 U.S. 549, 558–59 (1995)).
     30
          Id. at 1049 n.1.

                                                       6
              Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 7 of 28




 1             The facts in this case implicate commerce. Ronaldo and Mayorga are citizens of

 2 different countries—Portugal and the United States.31 The settlement agreement required

 3 Ronaldo to pay Mayorga $375,000 in exchange for a release of her claims against him, payable

 4 via check or wire transfer to the client trust account of Mayorga’s Nevada attorney.32 Although

 5 not a party to this case, an image-management company that Ronaldo retained is also a party to

 6 the settlement agreement and co-obligated to pay Mayorga the settlement amount.33 There is no

 7 allegation or evidence that the company is a Nevada entity or even a domestic one. The

 8 settlement agreement states that payment is to be made upon Mayorga’s attorney’s delivery of

 9 payment instructions and a W-9 tax form.34 There is no allegation or evidence that payment

10 deviated from the contractual obligations. Nor is there allegation or evidence that the settlement

11 funds originated in Nevada. Ronaldo’s American attorney was in California, so even a transfer

12 of funds that involved only the parties’ law firms crossed state lines.35 Thus, the settlement

13 agreement evidences that the settlement funds flowed through the channels and instrumentalities

14 of foreign and interstate commerce to reach Mayorga’s attorney’s trust account in Nevada from

15 Ronaldo’s account outside of the United States.36

16
     31
17        See ECF No. 1 at 1.
     32
     ECF No. 30-1 at 3, ¶ 2.1.1 (sealed). In this order, I quote from and paraphrase the contents of
18 judicial records that the court has ordered to be sealed in this case. I do not seal or redact any
   part of this order because I do not find that there is good cause or that there are compelling
19 reasons to do so.
     33
20        ECF No. 30-2 at 2 (side agreement) (sealed).
     34
          ECF No. 30-1 at 3, ¶ 2.1 (sealed).
21   35
          Id. at 14, ¶ 12.1.1.
     36
22   When the settlement agreement was executed in August 2010, Nevada Supreme Court Rule
   217 required (as it does now) attorneys to “create or maintain an interest-bearing trust account
23 for clients’ funds that are . . . to be held for a short period of time in any banking, credit union[,]
   or savings and loan association” that is “insured by the Federal Deposit Insurance Corporation or
   the Federal Savings and Loan Insurance Corporation” or is another financial institution that is
                                                         7
          Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 8 of 28




 1          Another material term of the settlement agreement is that Ronaldo’s Portuguese attorney

 2 had to read out loud to Ronaldo a letter that Mayorga wrote to Ronaldo.37 That letter necessarily

 3 traveled through the channels and instrumentalities of foreign and interstate commerce to reach

 4 Ronaldo’s attorney in Portugal from Mayorga in Nevada, e.g., by fax, email, U.S. mail system,

 5 or private courier service. Because the settlement agreement evidences a transaction that affects

 6 interstate commerce,38 the arbitration agreement within it falls within the FAA’s scope.39 So

 7 barring any agreement of the parties to the contrary, federal arbitrability law governs their

 8 arbitration agreement.

 9         The Ninth Circuit instructed in Cape Flattery Ltd. v. Titan Maritime, LLC that “courts

10 should apply federal arbitrability law absent ‘clear and unmistakable evidence’ that the parties

11 agreed to apply non-federal arbitrability law.”40 Ronaldo identifies two paragraphs in the

12

13
   approved by the state bar under Rule 78.5. Nev. St. S. Ct. R. Ann. 217 (West 2010). Financial
14 institutions that are insured by these federal corporations are “instrumentalities and channels of
   interstate commerce and their regulation is well within Congress’s Commerce Clause power.”
15 U.S. v. Harris, 108 F.3d 1107, 1109 (9th Cir. 1997).
   37
      ECF No. 30-1 at 7, ¶¶ 5.0–5.2 (sealed).
16 38
      C.f. U.S. v. Mussari, 95 F.3d 787, 790 (9th Cir. 1996) (“The obligation of a parent in one state
17 to provide support for a child in a different state is an obligation to be met by a payment that will
   normally move in interstate commerce—by mail, wire, or by the electronic transfer of funds.
18 That obligation is, therefore, a thing in interstate commerce and falls within the power of
   Congress to regulate.”).
19   39
      See e.g., Harris v. Equifax Info. Servs., No. 18cv558, 2019 WL 1714218, at *3, n.4 (S.D. W.
   Va. Apr. 17, 2019) (finding that a settlement agreement between mortgagees and their servicer,
20 who are citizens of different states, “was related to interstate commerce”); McDonald v.
   Rodriguez, 184 B.R. 514, 516 (S.D. Tex. 1995) (finding that a settlement agreement concerning
21 rights of citizens of different states and the Republic of Mexico was in commerce and therefore
   governed by the FAA); New Castle County v. U.S. Fire Ins. Co., 728 F. Supp. 318, 320 (D. Del.
22 1989) (finding that a settlement agreement between entities that are citizens of different states
   involves commerce and is therefore governed by the FAA).
23 40
      Cape Flattery Ltd. v. Titan Maritime, LLC, 647 F.3d 914, 921 (9th Cir. 2011) (quoting First
   Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

                                                     8
                Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 9 of 28




 1 settlement agreement that he contends constitute an agreement that Nevada’s arbitrability law

 2 applies.41 The first is paragraph 11.2, which provides that “[t]he Parties shall have the right to

 3 conduct discovery pursuant to applicable Nevada law in connection with the arbitration, and the

 4 discovery requests and discovery results shall be deemed Confidential Information to which the

 5 terms of this Agreement apply.”42 The second is paragraph 13.9, which states that “[t]he terms

 6 of this Agreement shall be governed by, interpreted and enforced in accordance with the laws of

 7 the State of Nevada as applied to contracts made, executed and fully performed within the State

 8 of Nevada.”43

 9              These paragraphs are not “clear and unmistakable evidence” that the parties agreed to

10 apply Nevada’s arbitrability law. Paragraph 11.2 provides only that Nevada’s discovery rules

11 apply to any arbitration proceeding, and paragraph 13.9 merely states that Nevada’s substantive

12 law applies to resolve any merits disputes. This settlement agreement, like the contract at issue

13 in Cape Flattery, is “ambiguous concerning whether [Nevada] law also applies to determine [if]

14 a given dispute is arbitrable in the first place.”44 Thus, I respectfully reject the magistrate judge’s

15 recommendation to apply Nevada’s arbitrability law and will instead apply federal law in

16 resolving the parties’ disputes about arbitration.

17              B.     Applying federal arbitrability law

18              Congress enacted the FAA nearly 100 years ago “to ‘reverse centuries of judicial hostility

19 to arbitration agreements’ . . . by ‘placing arbitration agreements upon the same footing as other

20

21
     41
          ECF No. 71 at 3–5.
22   42
          ECF No. 30-1 at 12, ¶ 11.2 (sealed).
23   43
          Id. at 15, ¶ 13.9 (sealed).
     44
          Id.

                                                        9
                Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 10 of 28




 1 contracts.’”45 The FAA “establishes a federal policy favoring arbitration, requiring that [courts]

 2 rigorously enforce agreements to arbitrate,”46 and it provides “‘that where [a] contract contains

 3 an arbitration clause, there is a presumption of arbitrability.’”47 “By its terms, the Act ‘leaves no

 4 place for the exercise of discretion by a district court, but instead mandates that district courts

 5 shall direct the parties to proceed to arbitration on issues as to which an arbitration agreement has

 6 been signed.’”48

 7               The district court’s role under the FAA is “limited to determining (1) whether a valid

 8 agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute

 9 at issue.”49 In answering these questions, the court must “interpret the contract by applying

10 general state-law principles of contract interpretation, while giving due regard to the federal

11 policy in favor of arbitration by resolving ambiguities as to the scope of arbitration in favor of

12 arbitration.”50 The party seeking to compel arbitration has the burden to show that both of these

13 questions must be answered in the affirmative.51 “If the response is affirmative on both counts,

14 then the [FAA] requires the court to enforce the arbitration agreement in accordance with its

15 terms.”52

16
     45
       Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 225–26 (1987) (quoting Scherk v.
17
     Alberto-Culver Co., 417 U.S. 506, 510 (1974)) (internal citation and brackets omitted).
     46
18        Id. at 226 (quotation omitted).
   47
      Comedy Club, Inc. v. Improv W. Assocs., 553 F.3d 1277, 1284 (9th Cir. 2009) (quoting AT & T
19 Tech., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986)).
     48
20    Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (quoting
     Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)).
21   49
          Id.
     50
22        Wagner v. Stratton Oakmont, Inc., 83 F.3d 1046, 1049 (9th Cir. 1996).
     51
     Nguyen v. Barnes & Noble, Inc., 763 F.3d 1171, 1175 (9th Cir. 2014); Ashbey v. Archstone
23 Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015).
     52
          Chiron Corp., 207 F.3d at 1130.

                                                         10
                Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 11 of 28




 1               Mayorga argues that she cannot be compelled to arbitrate her merits claims because she

 2 lacked mental capacity to assent to the settlement agreement and that agreement is illegal and

 3 violates public policy.53 She also argues that she is entitled to a jury trial on these issues.54

 4 Ronaldo responds that all of Mayorga’s challenges must be decided by an arbitrator because they

 5 concern the validity of the settlement agreement as a whole.55 He also disputes that Mayorga is

 6 entitled to a jury trial to resolve any of her challenges.56 Both sides also dispute whether they

 7 agreed to arbitrate questions of arbitrability, which is where I begin.

 8                        1.    The parties did not delegate questions of arbitrability to an arbitrator.

 9               “The question of whether the parties have submitted a particular dispute to arbitration,

10 i.e., the ‘question of arbitrability,’ is ‘an issue for judicial determination [u]nless the parties

11 clearly and unmistakably provide otherwise.’”57 “[T]he phrase ‘question of arbitrability’ has

12 a . . . limited scope.”58 It applies “in the kind of narrow circumstance where contracting parties

13 would likely have expected a court to have decided the gateway matter . . . .”59 As the Supreme

14 Court has repeatedly explained,

15

16
     ECF No. 70 at 5–9. The magistrate judge recommends that I conclude that Mayorga’s merits
     53

17 claims fall within the scope of the arbitration agreement’s plain language. ECF No. 67 at 7. No
   party objects to this finding and recommendation, see generally ECF Nos. 70, 71. Thus, I adopt
18 Judge Albregts’s findings and recommendations on the issue of scope without further discussion
   except as to the part of Mayorga’s eighth claim for relief that seeks a declaration that she lacked
19 the mental capacity to contract. ECF No. 1 at 27.
     54
          ECF No. 70 at 12.
20
     55
          ECF No. 71 at 8–9.
21   56
          Id. at 6–7.
     57
22     Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting AT & T Tech., 475
     U.S. at 649).
23   58
          Id.
     59
          Id. at 83–84.

                                                         11
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 12 of 28




 1                     [t]here are two types of validity challenges under [9 U.S.C.] § 2:
                       “[o]ne type challenges specifically the validity of the agreement to
 2                     arbitrate,” and “[t]he other challenges the contract as a whole,
                       either on a ground that directly affects the entire agreement (e.g.,
 3                     the agreement was fraudulently induced) or on the ground that the
                       illegality of one of the contract’s provisions renders the whole
 4                     contract invalid.”60

 5 Generally a court must resolve the first type of challenge in determining “whether the arbitration

 6 agreement at issue is enforceable.”61 But “a party’s challenge to another provision of the

 7 contract, or to the contract as a whole, does not prevent a court from enforcing a specific

 8 agreement to arbitrate.”62 That is because, “[a]s a matter of substantive federal arbitration law,

 9 an arbitration provision is severable from the remainder of the contract.”63

10             Although both parties make separate arguments about “arbitrability,” neither contends

11 that the settlement agreement delegates questions of arbitrability to an arbitrator. Mayorga

12 argues that the magistrate judge erroneously found that the settlement agreement delegated the

13 threshold question of the arbitration agreement’s validity to an arbitrator.64 But that isn’t what

14 the magistrate judge found. Rather, he determined that Mayorga’s mental-capacity and illegality

15 challenges must be decided by an arbitrator because she directs them to the settlement agreement

16 as a whole, not the arbitration agreement itself.65 Thus, the magistrate judge did not address

17 whether the settlement agreement delegates any gateway question to an arbitrator.

18

19
   60
      Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 70 (2010) (quoting Buckeye Check Cashing,
20 Inc. v. Cardegna, 546 U.S. 440, 444 (2006)).
     61
21        Id. (collecting cases).
     62
          Rent-A-Center, 561 U.S. at 70.
22   63
          Id. (quoting Buckeye, 546 U.S. at 445) (internal quotation marks omitted).
23   64
          ECF No. 70 at 3–4.
     65
          ECF No. 67 at 5–8.

                                                        12
                Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 13 of 28




 1               Ronaldo raises a myriad of confusing points in the two short paragraphs that he devotes

 2 to the sub-heading titled “[e]nforceability of the [settlement agreement] should be determined by

 3 an arbitrator.”66 He contends that, under Rent-A-Center, West, Inc. v. Jackson, “arbitrability is a

 4 question of enforceability and the [p]arties expressly delegated that determination to the

 5 arbitrator.”67 He then concludes that, regardless of what law applies, “this [c]ourt should

 6 proceed to summarily decide the issue” because Mayorga “is not entitled to a jury trial on these

 7 issues.”68

 8               Ronaldo appears to contend that, like the stand-alone arbitration agreement at issue in

 9 Rent-A-Center, the settlement agreement here contains a separate agreement that an arbitrator

10 will decide challenges to the arbitration agreement’s enforceability. But Ronaldo does not

11 identify—and I have not found—any provision in the settlement agreement that constitutes an

12 “additional, antecedent agreement” “to arbitrate threshold issues concerning the arbitration

13 agreement” itself, including its enforceability.69 The settlement agreement merely provides that

14 “any and all future disputes or controversies of any kind or nature between [the parties], however

15 characterized, including without limitation any claim for breach, non-performance, rescission,

16 reformation, termination, declaratory relief, injunctive relief, or specific performance of this

17 Agreement . . . shall be [resolved] through binding, confidential mandatory arbitration . . . .”70

18

19

20
     66
21        ECF No. 71 at 8.
     67
          Id. (citing Rent-A-Center, 561 U.S. at 68–69).
22   68
          Id.
23   69
          Rent-A-Center, 561 U.S. at 65, 70.
     70
          ECF No. 30-1 at 12, ¶ 11.1 (sealed).

                                                         13
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 14 of 28




 1 The settlement agreement defines “Agreement” to mean the entire settlement agreement, its

 2 exhibits, and the side letter; that term is not defined to mean the specific agreement to arbitrate.71

 3             The settlement agreement contains only a generic agreement to arbitrate future disputes

 4 between the parties. There is no “additional, antecedent agreement” about arbitration or mention

 5 of any gateway issues of arbitrability. Satisfied that the parties did not delegate any gateway

 6 question of arbitrability to an arbitrator, I next determine if any of Mayora’s challenges to

 7 arbitration must be resolved by the court.

 8
                        2.       Mayorga’s mental-capacity challenge goes to contract formation and is
 9                               for the court to decide.

10             Mayorga argues that (1) whether she lacked the mental capacity to assent to the

11 settlement agreement raises the issue of whether any agreement to arbitrate was ever formed

12 between the parties; and (2) that issue must be resolved by a court and a jury, not an arbitrator.72

13 Ronaldo briefly argues, relying on Prima Paint Corp. v. Flood & Conklin Mfg., Co.73 and its

14 progeny like Buckeye Check Cashing, Inc. v. Cardegna, that an arbitrator must decide this issue

15 because Mayorga addresses it to the settlement agreement as a whole, not the specific agreement

16 to arbitrate.74 He supplements this by arguing that this challenge raises a question of contract

17 validity, not contract formation.75

18             Mayorga points out that the Supreme Court has repeatedly stated that “[t]he issue of the

19 contract’s validity is different from the issue whether any agreement [to arbitrate] between the

20
     71
21        Id. at 2 (sealed).
     72
          Id. at 6–7 (sealed).
22   73
          Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395 (1967).
23   74
          ECF No. 71 at 8–9.
     75
          See id. at 5, 8.

                                                        14
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 15 of 28




 1 alleged obligor and obligee was ever concluded.”76 The Court has also repeatedly explained that

 2 its holding in Prima Paint is limited to issues that concern a contract’s validity.77 The Court later

 3 signaled in a footnote in Buckeye that issues that had been decided by other courts—like

 4 “whether the alleged obligor ever signed the contract” or “lacked authority to commit the alleged

 5 principal” and if “the signor lacked the mental capacity to assent”—concern whether an

 6 agreement to arbitrate was ever formed between the parties, not the contract’s validity.78 But this

 7 statement is dicta, so it does not resolve the question of whether a mental-capacity challenge

 8 raises the issue of a contract’s formation. I thus must look beyond Prima Paint and Buckeye to

 9 answer it.

10             Summarizing its prior precedents, the Supreme Court explained in Granite Rock Co. v.

11 International Brotherhood of Teamsters that it is “well settled that where the dispute at issue

12 concerns contract formation, the dispute is generally for courts to decide.”79 The Court held in

13 Granite Rock that a court “should order arbitration of a dispute only where [it] is satisfied that

14 neither the formation of the parties’ arbitration agreement nor (absent a valid provision

15 specifically committing such disputes to an arbitrator) its enforceability or applicability to the

16 dispute is in issue.”80 “Where a party contests either or both matters, ‘the court’ must resolve the

17 disagreement.”81

18
     76
          ECF No. 70 at 6 (quoting Buckeye, 546 U.S. at 444 n.1).
19
     77
          Buckeye, 546 U.S. at 444 n.1; accord Rent-A-Center, 561 U.S. at 70 n.2.
20   78
      Buckeye, 546 U.S. at 444 n.1 (citing Chastain v. Robinson-Humphrey Co., 957 F.2d 851 (11th
   Cir. 1992); Sandvik AB v. Advent Int’l Corp., 220 F.3d 99 (3d Cir. 2000); Sphere Drake Ins. Ltd.
21 v. All Am. Ins. Co., 256 F.3d 587 (7th Cir. 2001); and Spahr v. Secco, 330 F.3d 1266 (10th Cir.
   2003)); accord Rent-A-Center, 561 U.S. at 70 n.2.
22 79
      See Granite Rock Co. v. Int’l Broth. of Teamsters, 561 U.S. 287, 296 (2010).
23   80
          Id. at 299.
     81
          Id. at 299–300.

                                                      15
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 16 of 28




 1             The Supreme Court’s precedent, of course, is in line with the FAA’s instruction that

 2 when a party disputes “the making of the arbitration agreement,” the court must “proceed

 3 summarily to the trial thereof” before compelling arbitration under the agreement.82 The Ninth

 4 Circuit has “interpreted this language to encompass not only challenges to the arbitration clause

 5 itself, but also challenges to the making of the contract containing the arbitration clause.”83 So in

 6 the Ninth Circuit, “[i]ssues regarding the validity or enforcement of a putative contract

 7 mandating arbitration should be referred to an arbitrator, but challenges to the existence of a

 8 contract as a whole must be determined by the court prior to ordering arbitration.”84

 9             In light of these authorities, I am persuaded that Mayorga’s challenge that she lacked the

10 mental capacity to assent to the settlement agreement goes to whether any agreement (settlement

11 and arbitration) was ever formed between the parties and is therefore a question for the court to

12 resolve. I note that other courts have concluded that a mental-capacity challenge raises the issue

13 of a contract’s formation and is a matter for the court to decide.85 An exception is the Fifth

14 Circuit’s decision in Primerica Life Insurance Company v. Brown, in which the court relied on

15 Prima Paint to conclude that the plaintiff’s mental-capacity defense must be resolved by an

16 arbitrator because it was directed to the contract as a whole and not the specific arbitration

17
     82
          9 U.S.C. § 4.
18   83
      Sanford v. MemberWorks, Inc., 483 F.3d 956, 962 (9th Cir. 2007) (citing Three Valleys Mun.
19 Water   Dist. v. E.F. Hutton & Co. Inc., 925 F.2d 1136, 1140–41 (9th Cir. 1991)).
   84
      Id.
20 85
      See, e.g., Spahr, 330 F.3d at 1272–73, n.7 (holding that the void-versus-voidable “distinction
   is not dispositive” in this context because the “mental[-]incapacity defense naturally goes to both
21
   the entire contract and the specific agreement to arbitrate in the contract,” and affirming the
   district court’s determination that the contract was unenforceable based on that defense);
22
   Burgoon v. Narconon of N. Cal., 125 F. Supp. 3d 974, 983 (N.D. Cal. 2015) (recognizing that
   Buckeye put challenges based on mental capacity to contract into the contract-formation bucket);
23
   Rowan v. Brookdale Senior Living Communities, Inc., No. 13cv1261, 2015 WL 9906264, at *2–
   4 (W.D. Mich. June 1, 2015) (adopting Tenth Circuit’s rationale in Spahr).

                                                       16
                Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 17 of 28




 1 agreement at issue.86 But other courts have since explained that “Primerica is an aberration:

 2 multiple other courts have reached the opposite conclusion, no other court has adopted its

 3 reasoning, the opinion has been ‘roundly criticized,’ and the Fifth Circuit even reached a

 4 different result several months later, albeit in a different context.”87

 5               Among the courts that have reached the opposite conclusion is the Tenth Circuit in Spahr

 6 v. Secco. Registering its disagreement with Primerica, the Tenth Circuit “held that the rule

 7 announced in Prima Paint does not extend to a case where a party challenges a contract on the

 8 basis that the party lacked the mental capacity to enter into a contract.”88 The court concluded

 9 that the “analytical formula developed in Prima Paint cannot be applied with precision when a

10 party contends that an entire contract containing an arbitration provision is unenforceable

11 because he or she lacked the mental capacity to enter into the contract.”89 This is so, the Tenth

12 Circuit explained, because “[u]nlike a claim of fraud in the inducement, which can be directed at

13 individual provisions in a contract, a mental capacity challenge can logically be directed only at

14 the entire contract.”90 The “distinction” being that the former “challeng[es] a contract on the

15 basis of the conduct of the bargaining parties” and the latter “on the basis of [a bargaining

16 party’s] status . . . .”91 The Tenth Circuit also concluded that the void-versus-voidable

17

18

19
     86
          Primerica Life Ins. Co. v. Brown, 304 F.3d 469, 471–72 (5th Cir. 2002).
20
     87
      Rowan, 2015 WL 9906264 at *4 (W.D. Mich. June 1, 2015) (quoting In re Morgan Stanley &
21 Co. Inc., 293 S.W. 3d 182, 183–87 (Tex. 2009)).
   88
      Spahr, 330 F.3d at 1272.
22 89
      Id. at 1273.
23   90
          Id.
     91
          Id. at 1273 n.8.

                                                        17
                Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 18 of 28




 1 “distinction is not dispositive where, as here, a party challenges a contract containing an

 2 arbitration clause on the basis of mental incapacity.”92

 3               I find that the Tenth Circuit’s rationale in Spahr is well reasoned and persuasive. And in

 4 light of the Supreme Court’s signal in its Buckeye dicta that a signor’s mental capacity to assent

 5 raises a question of contract formation and its Granite Rock holding that such matters are

 6 generally for the court to decide, I adopt the Spahr court’s rationale and likewise conclude that

 7 Mayorga’s mental-incapacity challenge must be determined by the court because it “naturally

 8 goes to both the entire [settlement agreement] and the specific agreement to arbitrate” within it.93

 9 Thus, I respectfully reject the magistrate judge’s recommendation that Mayorga’s mental-

10 capacity challenge must be decided by an arbitrator.

11                       3.     Mayorga has raised a genuine dispute about her mental capacity.

12               Ronaldo argues that the foregoing analysis does not matter because Mayorga cannot

13 show that she lacked the mental capacity to assent to the settlement agreement.94 The question

14 of whether the parties entered a contract containing an arbitration agreement is ordinarily

15 decided under state law.95 In Nevada, the contract defense of incompetency “involves a person’s

16 inability to understand the terms of an agreement, not [her] actual understanding.”96 Mental

17 “[c]apacity relates to the status of the person rather than to the circumstances surrounding the

18 transaction.”97 Whether a signor lacked “[c]ontractual capacity is a question of fact to be

19
     92
          Id. at 1272 n.7.
20
     93
          Id. at 1273.
21   94
          ECF No. 71 at 9–10.
     95
22        Kaplan, 514 U.S. at 944.
     96
     Gen. Motors v. Jackson, 900 P.2d 345, 349 (Nev. 1995) (citing Restatement (Second) of
23 Contracts § 12 (1981); 17 C.J.S. Contracts § 133(1)(a) (1963)).
     97
          Id.

                                                         18
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 19 of 28




 1 resolved in light of the surrounding circumstances.”98 Nevada’s civil jury instruction on this

 2 issue provides that “mental incapacity that affects the validity of a contract must be determined

 3 from the testimony and other evidence relevant to the surrounding circumstances when the

 4 transaction occurred, without regard to any previous or subsequent incompetency of the party.”99

 5               Ronaldo argues that Mayorga cannot show that she lacked the mental capacity to contract

 6 because she “brought the instant lawsuit in her individual capacity[,]” sought to have a guardian

 7 appointed only after Ronaldo repeatedly pointed that fact out, and “need[s] to show [that] she

 8 was incapacitated for more than a decade” to avoid the statutes of limitation that apply to her

 9 merits claims.100 Ronaldo’s first two points are not relevant to whether Mayorga lacked the

10 capacity to assent at the time that the settlement agreement was executed, which is what she must

11 demonstrate to prevail on this defense. Ronaldo’s third point is premature on its face.

12               In conjunction with her response to Ronaldo’s motion to compel arbitration, Mayorga

13 provides written statements from both a psychiatrist and a therapist who treated her within the

14 past five years about the alleged sexual assault and opine that she lacked capacity to contract at

15 the time she signed the settlement agreement.101 She also offers a written statement from a

16 therapist who treated her shortly after the alleged assault and thereafter for many years.102

17 Although that therapist states that she is not an expert in determining legal capacity to contract,

18 her written statement demonstrates that she can provide “evidence relevant to the circumstances”

19
     98
20        Heward v. Sutton, 345 P.2d 772, 774 (Nev. 1959).
     99
      Nev. Jury Instructions—Civil, 2011 Ed. Instr. 13CN.21 (citing Roberts v. Gattshall, 540 P.2d
21 1067, 1069 (Nev. 1975); Heward, 345 P.2d at 774; Seeley v. Goodwin, 156 P. 934, 937 (Nev.
   1916)).
22 100
       ECF No. 71 at 9.
23   101
           ECF No. 43 at 24–34 (sealed).
     102
           Id.

                                                       19
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 20 of 28




 1 surrounding the signing of the settlement agreement.103 Finally, the petition to appoint a

 2 guardian ad litem includes detailed declarations from Mayorga and her mother and brother who

 3 all testify about Mayorga’s mental capacity then and now.104 With these declarations and

 4 statements, Mayorga has shown that she can present evidence from which a reasonable trier of

 5 fact could conclude that she lacked the mental capacity to contract.

 6                    4.     Mayorga’s illegality and public-policy challenges are for an arbitrator.

 7             Mayorga argues that the court must also decide whether the settlement agreement is

 8 illegal and violates Nevada’s public policy.105 Unlike mental capacity to contract, which raises

 9 the question of whether any agreement between the parties was ever formed, issues like illegality

10 and violating public policy106 concern a contract’s validity, so they are for an arbitrator to resolve

11 unless they are directed at the specific arbitration agreement at issue.107 Mayorga directs these

12 challenges at the settlement agreement generally, not the specific arbitration agreement.108 These

13 challenges must therefore be decided by an arbitrator if Mayorga does not prevail on her mental-

14 capacity challenge.109 Thus, I adopt the magistrate judge’s recommendation on these points.

15
     103
     See Nev. Jury Instructions—Civil, 2011 Ed. Instr. 13CN.21 (citing Roberts, 540 P.2d at 1069;
16 Heward, 345 P.2d at 774; Seeley, 156 P. at 937).
     104
17         ECF No. 58 at 6–25.
     105
           ECF No. 70 at 8–9.
18   106
       The magistrate judge determined this challenge in the first instance, concluding that it was not
19 a meritorious  defense to arbitration because “Nevada did not have any law evincing a public
   policy prohibiting non-disclosure or arbitration agreements of sexual assault claims” when the
20 settlement agreement was executed. ECF No. 67 at 7–8. Mayorga does not address this hurdle
   in her objection. ECF No. 70 at 9.
21   107
        See Buckeye, 546 U.S. at 442, 449 (holding that an arbitrator must decide “claim that a
     contract containing an arbitration provision is void for illegality”).
22   108
           ECF No. 70 at 8–9.
     109
23      Although she does not raise it in the context of her objection to the R&R, Mayorga argued in
     response to Ronaldo’s motion to compel arbitration that her complaint includes a claim that the
     arbitration agreement is unenforceable because it is the product of fraudulent inducement. ECF
                                                      20
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 21 of 28




 1                    5.       Mayorga’s general demand for a jury trial does not satisfy the FAA.

 2             The final issue that I must resolve regarding Ronaldo’s motion to compel arbitration is

 3 whether Mayorga is entitled to a jury trial on her mental-capacity challenge. Mayorga argues

 4 that she is, concluding that she “has made a timely request for” one.110 Mayorga did file a

 5 general demand for obtaining a jury trial “of all issues in the above-entitled matter.”111 But she

 6 doesn’t provide any reasoned argument or authority to show that her general demand satisfies the

 7 FAA’s procedures for a jury trial.112 Ronaldo opposes Mayorga’s request but, seemingly

 8 convinced that Nevada’s arbitrability law governs this arbitration agreement, he does not address

 9 whether her demand satisfies the FAA.113 I consider this question sua sponte and conclude that

10 Mayorga’s demand does not satisfy the FAA, so her mental-capacity challenge will be resolved

11 by a bench trial.

12             The FAA states that “[i]f the making of the arbitration agreement . . . be in issue” and

13 “the party alleged to be in default” has “on or before the return day of the notice of application[,]

14 . . . demanded a jury trial of such issue,” then “the court shall make an order referring the issue or

15 issues to a jury trial in the manner provided by the Federal Rules of Civil Procedure, or may

16 specifically call a jury for that purpose.”114 The Ninth Circuit has not yet determined whether a

17 general demand for a jury trial satisfies the FAA’s procedure, but the Eleventh Circuit reached

18
   No. 42 at 9–10 (sealed). But Mayorga provides no citation to support her contention, and a
19 review of her complaint reveals that she directs her fraud allegations only to the settlement
   agreement as a whole. So, like her illegality and public-policy challenges, Mayorga’s fraud-in-
20 the-inducement challenge must be decided by an arbitrator. See Prima Paint, 388 U.S. at 406.
     110
21         ECF No. 70 at 12.
     111
           ECF No. 46.
22   112
           ECF No. 70 at 12.
23   113
           See ECF No. 71 at 6–7.
     114
           9 U.S.C. § 4.

                                                        21
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 22 of 28




 1 this issue in Burch v. P.J. Cheese, Inc.115 After an in-depth analysis, the Eleventh Circuit

 2 concluded that, “as a constitutional matter, a party resisting a motion to compel arbitration . . .

 3 has no right to a jury trial on questions of fact related to the making of an agreement.”116 The

 4 court recognized that “[i]n certain circumstances[ ] the party does . . . have a statutory right to a

 5 jury trial on the issue” as supplied by 9 U.S.C. § 4.117 But the court found that because Section 4

 6 “is far from ‘silent’ on the mechanisms required to invoke the statutory right to a jury trial that it

 7 provides, its procedures displace the general jury demand procedures provided in Federal Rule of

 8 Civil Procedure 38.”118 It then “evaluat[ed] whether the general jury demand in Burch’s

 9 complaint complied with Section 4’s procedural requirements for demanding a jury trial on an

10 issue related to the making of an arbitration agreement.”119 The court concluded that it did not

11 because Burch was obligated to—but did not—“make a specific demand for a jury trial on a

12 specific issue related to the ‘making of the arbitration agreement’ . . . to preserve [his] right to a

13 jury trial on the issue.”120

14               Like Burch’s jury demand, Mayorga’s is not specific to the motion to compel arbitration

15 and does not identify any issue going to the making of an agreement on which she seeks to

16 preserve her statutory right to a jury trial. Mayorga’s general jury demand was also filed nine

17 days after her deadline to respond to the motion to compel arbitration expired.121 Because

18
     115
           Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1346–50 (11th Cir. 2017).
19
     116
           Id. at 1347.
20   117
           Id.
     118
21         Id. at 1349.
     119
           Id.
22   120
           Id. at 1349–50.
     121
23       Compare ECF No. 39 (order granting nunc pro tunc stipulation at ECF No. 42 to extend
     Mayorga’s deadline to file her response brief to 09/23/2019), with ECF No. 46 (jury demand
     filed on 10/02/2019); see Burch, 861 F.3d at 1349 n.19 (concluding that the deadline imposed by
                                                        22
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 23 of 28




 1 Mayorga’s jury demand is twice procedurally defective, I find that she has failed to invoke her

 2 statutory right to a jury trial on her mental-capacity challenge. The parties are therefore directed

 3 to meet and confer, consult with my Courtroom Deputy, and file a proposed joint pretrial order

 4 with a plan to adjudicate the mental-capacity issue through a bench trial.

 5             The upshot of my decisions resolving Mayorga’s objections regarding Ronaldo’s motion

 6 to compel arbitration is that federal arbitrability law governs the parties’ arbitration agreement

 7 and, under that law, the court must decide whether Mayorga lacked the mental capacity to assent

 8 to the settlement agreement. But an arbitrator must decide Mayorga’s other challenges against

 9 arbitration. Because Mayorga failed to comply with the FAA’s procedures to request a jury trial

10 on the mental-capacity issue, the court will proceed to a bench trial on that issue.

11 II.         Ronaldo’s motion to dismiss Mayorga’s merits claims [ECF No. 29]

12             The magistrate judge recommends that if I adopt his recommendation to grant Ronaldo’s

13 motion to compel arbitration and stay this case, I should deny as moot Ronaldo’s motion to

14 dismiss Mayorga’s claims.122 No party objects to this recommendation. But because I have

15 determined that Mayorga’s mental-capacity challenge must be determined by the court, and the

16 proper venue for resolving Mayorga’s merits claims and other challenges to arbitration hinges on

17 that determination, I modify this recommendation. Ronaldo’s motion to dismiss Mayorga’s

18 claims is denied without prejudice to his ability to refile that motion if Mayorga prevails on her

19 mental-capacity challenge.

20

21

22
   court order for Burch to response to the motion to compel “established that date as the
23 dispositive ‘return day of the notice of application’” discussed in 9 U.S.C. § 4).
     122
           ECF No. 67 at 9.

                                                     23
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 24 of 28




 1 III.        Ronaldo’s motion to strike documents [ECF No. 55]

 2             The magistrate judge recommends that I grant Ronaldo’s motion to strike two documents

 3 that Mayorga provides with her response to Ronaldo’s motion to compel arbitration on the
                                                                  123
 4 ground that they are covered by the attorney-client privilege.     Mayorga objects, arguing that

 5 Ronaldo waived that privilege because, as the documents were obtained by a hacker, Ronaldo’s

 6 attorney neither adequately safeguarded them nor took “any reasonable step to investigate and

 7 recover the documents from any source.”
                                           124
                                               Mayorga provides only conjecture—not reasoned

 8 argument or evidence—to support her position. And her bald citation to Teradata Corporation

 9 v. SAP SE is unpersuasive, especially considering Ronaldo’s arguments distinguishing that case

10 from the facts here.
                        125
                            Thus, I overrule Mayorga’s objection on this motion and adopt the

11 magistrate judge’s recommendation to grant Ronaldo’s motion and strike Exhibits 4 and 5 from

12 Mayorga’s response brief.

13 IV.         Jason’s motion to appoint guardian ad litem [ECF No. 58]

14             Finally, Mayorga’s brother Jason moves under Nevada’s guardianship statutes to be

15 appointed as Mayorga’s guardian for purposes of this case.
                                                              126
                                                                  The magistrate judge recommends

16 that if I adopt his recommendation to grant Ronaldo’s motion to compel arbitration and stay this

17 case, I should deny as moot Jason’s motion to be appointed her guardian for this case.
                                                                                          127



18 Mayorga objects, uncertain why compelling arbitration would moot Jason’s motion.
                                                                                   128



19
     123
           Id. at 8–9.
20
     124
           ECF No. 70 at 12–13.
21   125
        Compare id. at 13 (citing Teradata Corporation v. SAP SE, No. 18cv3670, 2018 WL 6528009
     (N.D. Cal. Dec. 12, 2018)), with ECF No. 71 at 11–13.
22   126
           ECF No. 58 (sealed).
23   127
           ECF No. 67 at 9.
     128
           ECF No. 70 at 19.

                                                     24
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 25 of 28




 1             Rule 17(c)(2) requires the court to “appoint a guardian ad litem—or issue another

 2 appropriate order—to protect a minor or incompetent person who is unrepresented in an

 3 action.”129 “Although the court has broad discretion and need not appoint a guardian ad litem if

 4 it determines [that] the person is or can be otherwise adequately protected, it is under a legal

 5 obligation to consider whether the person is adequately protected.”130 The Ninth Circuit

 6 instructed in Allen v. Calderon that “when a substantial question exists regarding the mental

 7 competency of a party proceeding pro se, the proper procedure is for the district court to conduct

 8 a hearing to determine competence, so a guardian ad litem can be appointed, if necessary.”131

 9 The representation of an incompetent person by an attorney is not adequate for Rule 17(c)’s

10 purposes.132

11             The standard for determining competency—capacity to sue or be sued—is determined by

12 the law of the person’s domicile.133 Mayorga is domiciled in Nevada. Under Nevada law, a

13 person is incompetent if she “does not have the present ability” to “[u]understand the nature and

14 purpose of the court proceedings” or “[a]id and assist [her] counsel . . . at any time during the

15 proceedings with a reasonable degree of rationale understanding.”134

16
     129
17         Fed. R. Civ. P. 17(c)(2).
     130
      U.S. v. 30.64 Acres of Land, More or Less, Situated in Klickitat County, St. of Wash., 795
18 F.2d 796, 805 (9th Cir. 1986).
     131
19       Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005). Mayorga is represented by counsel
     in this case, but I see no reason to depart from this procedure.
20   132
           30.64 Acres of Land, 795 F.2d at 806.
     133
           Fed. R. Civ. P. 17(b)(1).
21
      C.f. Nev. Rev. Stat. § 178.400 (defining incompetency for the purposes of a person’s ability to
     134

22 be tried or adjudged to punishment for public offense). The court could not find a Nevada statute
   or case defining incompetency for the purposes of capacity to sue or be sued in a civil case.
23 Nevada’s statutory scheme for guardianship of adults (NRS Chapter 159), which Jason cites,
   defines and uses the terms “incapacitated” and “limited capacity.” Id. at §§ 159.019, 159.022.
   But that chapter says that its “provisions do not apply to guardians ad litem” unless otherwise
                                                      25
             Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 26 of 28




 1             The Ninth Circuit has not defined the contours of what constitutes the presentation of

 2 “substantial evidence of incompetence . . . .”135 In Allen, the court found that a sworn declaration

 3 from the proposed incompetent person (Allen) and that of another inmate explaining “that Allen

 4 is mentally ill and does not understand the court’s instructions[,]” coupled with a letter from the

 5 prison psychiatrist stating that Allen was under his care and listing Allen’s diagnosis and

 6 medications, was substantial evidence of Allen’s incompetence.136 I use the evidence provided

 7 in Allen as a guidepost here.

 8             As evidence of Mayorga’s incompetence, Jason provides his own declaration and

 9 declarations from Mayorga and her mother who all attest that Mayorga (1) has difficulty

10 understanding and making decisions about things due to certain disabilities and (2) is unable to

11 assist her counsel in this matter due to the severity of emotions that it causes her to feel.137 Jason

12 also provides a written statement from a therapist who has seen Mayorga and who states that she

13 believes that appointing a guardian for Mayorga in this case is a good idea.138 Although

14 significant, I find that this is not substantial evidence that Mayorga is incompetent under Nevada

15 law.

16

17

18 stated. Id. at § 159.033. And the provisions concerning the appointment of a guardian ad litem
   do not use the terms incapacitated or limited capacity. Id. at §§ 159.0455, 159.0487, 159.0806,
19 159.095. Rather, they use the term “protected person,” which simply means “any person, other
   than a minor, for whom a guardian has been appointed.” Id. at § 159.0253. Jason does not
20 identify what standard he believes the court should apply in determining whether Mayorga is
   competent.
21 135 See Allen, 408 F.3d at 1153.
     136
22         Id. at 1152.
     ECF Nos. 58 at 6–12 (Mayorga’s declaration), 14–18 (Jason’s declaration), 20–25
     137

23 (Mayorga’s mother’s declaration) (all sealed).
     138
           See id. at 30.

                                                       26
           Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 27 of 28




 1          The family declarations that Jason provides contain information that is relevant and

 2 helpful to answer the question before me, but the fact that Jason has not provided a letter or other

 3 written statement from a doctor or other licensed professional who has seen and treated Mayorga

 4 and who opines about Mayorga’s diagnosis, care, and ability to understand the nature and

 5 purpose of this proceeding or assist her counsel is disconcerting. The therapist’s letter that Jason

 6 provides does not meaningfully speak to any of those matters. Thus, I sustain Mayorga’s

 7 objection in part and modify the magistrate judge’s recommendation: Jason’s motion to appoint a

 8 guardian ad litem is denied without prejudice to his ability to reurge that motion with a more

 9 fulsome complement of evidence.

10                                              Conclusion

11          IT IS THEREFORE ORDERED that Mayorga’s Objection [ECF No. 70] is

12 SUSTAINED in part and the Report and Recommendation [ECF No. 67] is ADOPTED and

13 MODIFED in part: the Court declines to adopt the magistrate judge’s recommendations that

14 (1) Nevada’s arbitrability law governs the parties’ agreement to arbitrate; (2) Mayorga’s mental-

15 capacity challenge against arbitration must be determined by an arbitrator; and (3) Ronaldo’s

16 motion to dismiss and Jason’s motion to appoint a guardian ad litem are moot. Mayorga’s

17 Objection is OVERRULED in all other respects.

18          Accordingly, IT IS FURTHER ORDERED that:

19     •    Ronaldo’s Motion to Compel Arbitration and Stay this Case [ECF No. 26] is

20          GRANTED in part as stated in this order and DENIED without prejudice in all other

21          respects. Ronaldo may reurge his request for that relief, if necessary, after the court

22          resolves Mayorga’s mental-capacity challenge against arbitration. The parties have until

23          November 30, 2020, to meet and confer, consult with my Courtroom Deputy, and file a



                                                     27
         Case 2:19-cv-00168-JAD-DJA Document 72 Filed 09/30/20 Page 28 of 28




 1        proposed joint pretrial order with a plan to adjudicate the mental-capacity issue through a

 2        bench trial.

 3   •    Ronaldo’s Motion to Dismiss [ECF No. 29] is DENIED without prejudice to his ability

 4        to refile that motion, if necessary, after the court resolves Mayorga’s mental-capacity

 5        challenge against arbitration;

 6   •    Ronaldo’s Motion to Strike [ECF No. 55] is GRANTED. The Clerk of Court is directed

 7        to STRIKE ECF Nos. 44-1 and 44-2, which are Exhibits 4 and 5 to Mayorga’s response

 8        to Ronaldo’s motion to compel arbitration and stay this case;

 9   •    Jason Mayorga’s Motion to Appoint a Guardian Ad Litem [ECF No. 58] is DENIED

10        without prejudice to his ability to refile that motion with a full complement of the

11        necessary evidence; and

12   •    Mayorga’s Motion for Leave to File Excess Pages [ECF No. 66] is GRANTED.
13                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
14                                                                               September 30, 2020
15

16

17

18

19

20

21

22

23



                                                  28
